 

Case: 1:19-cv-02589-CAB Doc #: 23-1 Filed: 03/13/20 1of1. PagelD #: 213

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF OHIO

CIVIL CASE NO.

VS.
JUDGE

PRAECIPE FOR ISSUANCE

 

 

[ ORIGINAL SUMMONS
~ ALIAS SUMMONS

[x THIRD PARTY SUMMONS

CERTIFICATE OF JUDGMENT LIEN UPON LANDS AND TENEMENTS §2329.02 ORC

[CERTIFICATE OF JUDGMENT FOR REGISTRATION IN ANOTHER DISTRICT

[ WRIT OF EXECUTION

 

  

5 éi : &E
: . fit.
Biv Sew, “Piece ¥
pn é
Caen CHE | het fle, Rete iee t ~ .
& é
g (dé? . K€ rae oe EES ge 3, sy sr FF de P

Document to be issued should be uploaded as an attachment to the Praecipe.

lf service of summons will be done by certified or ordinary mail, see Local Rule 4.2.

 

Date: fo we At. eb “Re

é fe £. f
fe age BF at 1 eee tm a Eun See! ay bcdedt

 

 

By:

 

Attorney yt
